Third District Court of Appeal
                               State of Florida

                         Opinion filed June 29, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-134
                       Lower Tribunal No. 19-16551
                          ________________

                               Helga Zielcke,
                                 Appellant,

                                     vs.

                             Ilva Rubio, et al.,
                                 Appellees.

     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Oscar Rodriguez-Fonts, Judge.


     Arnaldo Vélez, P.A., and Arnaldo Vélez, for appellant.

      Law Office of Michelle C. Fraga, P.A., and Michelle C. Fraga, for
appellees.


Before EMAS, SCALES and BOKOR, JJ.

     SCALES, J.

     Appellant Helga Zielcke appeals the trial court’s January 19, 2022 non-

final order denying her March 2, 2021 motion to quash service of process
and to dismiss the complaint of Appellees Ilva Rubio and Vivian Bostwick for

an alleged lack of jurisdiction.

      We affirm the trial court’s determination that it has personal jurisdiction

over Zielcke. Appellees’ second amended complaint contains adequate

allegations subjecting Zielcke to the specific jurisdiction of the circuit court.

See § 48.193(1)(a)2., Fla. Stat. (2020). 1

      With regard to that portion of the challenged order denying Zielcke’s

motion to quash service of process, however, we are compelled to remand

for further proceedings. Specifically, the challenged order does not address,

much less adjudicate, Zielcke’s argument (made both below and on appeal)

that Appellees’ purported service of process on Zielcke (via the Florida

Secretary of State) failed to comply with the relevant provisions of the Hague

Convention on the Service Abroad of Judicial and Extrajudicial Documents

on Civil or Commercial Matters (“Hague Convention”). As it is undisputed

that Zielcke is a resident of Colombia and that Colombia is a signatory to the



1
   While the trial court’s order articulates a different basis for personal
jurisdiction, our de novo review of the record supports the trial court’s
ultimate determination that the circuit court has personal jurisdiction over
Zielcke. See Elmex Corp. v. Atlantic Fed. Sav. & Loan Ass’n of Fort
Lauderdale, 325 So. 2d 58, 61 n.3 (Fla. 4th DCA 1976) (“It is well settled that
an appeal court will affirm an order of the trial court on appeal consistent with
any theory revealed by the record, regardless of the reason stated in the
order under review.”).

                                       2
Hague Convention, Appellees’ compliance with the relevant provisions of the

Hague Convention plainly is required to effectuate service on Zielcke, absent

an explicit finding of a legally cognizable exception to such compliance. §

48.194(1), Fla. Stat. (2020) (“Service of process on persons outside the

United States may be required to conform to the provisions of the Hague

Convention on the Service Abroad of Judicial and Extrajudicial Documents

in Civil or Commercial Matters.”); Puigbo v. Medex Trading, LLC, 209 So. 3d

598, 601 (Fla. 3d DCA 2014) (concluding that, because personal service is

required under Florida law, service on a defendant residing abroad requires

conformance with the Hague Convention, when applicable). Indeed, the trial

court entered prior orders in this case recognizing the importance of Hague

Convention compliance for service of process on Zielcke.

     We therefore affirm that portion of the challenged order determining

that the circuit court has personal jurisdiction over Zielcke, but we remand

the case to the lower court to conduct whatever proceedings it deems

appropriate to adjudicate the issue of whether Appellees’ service of process

on Zielcke comported with the relevant requirements of the Hague

Convention, and to enter an appropriate order upon making such

determination.

     Affirmed in part; remanded in part, with instructions.



                                     3